 



Exhibit 10.7
AMENDMENT TO S-76 NEW HELICOPTER SALES AGREEMENT
THIS AMENDMENT, dated as of the Acceptance Date stated below, by and between the
Sikorsky Contracting Entity (“Sikorsky”) named below and the Buyer named below,
hereby amends the S-76 New Helicopter Sales Agreement between the parties as
follows:
     1. Definitions/Information for this Amendment

     
Buyer:
  Offshore Logistics, Inc.
Sikorsky Contracting Entity:
  Sikorsky Aircraft Corporation
Sikorsky Contract No.:
  S76TD02065
Amendment No.:
  6

     2. Amendment — Amend the S-76 Sales Agreements as follows:
     A. Configuration
     No change
     B. Schedule
     The scheduled presentation dates for the Helicopter Acceptance and
Completion Services Acceptance of aircraft delivered in 2005 are as follows:

                Helicopter   Completion Services  
10th Helicopter
  November 30, 2004   February 28, 2005  
11th Helicopter
  December 24, 2004   March 31, 2005  
12th Helicopter
  May 31, 2005   August 31, 2005  

     C. Due to a current shortage of servos, Sikorsky may elect to transport the
aircraft to the Completion Center using “used, airworthy” servos. These three
main rotor servos and/or one tall rotor servo will be removed from the
helicopter and retained by Sikorsky. Prior to the scheduled presentation date of
the completion services, Sikorsky will install “new production servos” (in
accordance with Sikorsky type design) for the delivery of the helicopter.

3.   Reaffirmation — Except as modified above, all of the provisions of the
Agreement remain the same, and the Agreement as modified hereby, is reaffirmed.

     IN WITNESS WHEREOF, this Amendment has been executed by each party’s
authorized representative.

     
Offshore Logistics, Inc.:
  Sikorsky Aircraft Corporation:
By: /s/ Drury A. Milke
  By: /s/ MB Maurer
Name: Drury A. Milke
  Name: M.B. Maurer
Title: President
  Title: Vice President — Commercial Programs
Date: October 11, 2004
  Date: October 11, 2004

 